Case 6:20-cv-00322-JDK-JDL Document 40 Filed 12/29/20 Page 1 of 2 PageID #: 1668




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                              §
ROSFEL GARZA, #01181215,                      §
                                              §
      Plaintiff,                              §
                                              §
v.                                            §    Case No. 6:20-cv-322-JDK-JDL
                                              §
LORIE DAVIS, et al.,                          §
                                              §
      Defendants.                             §
                                              §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
       This action was referred to United States Magistrate Judge John D. Love. On

 November 12, 2020, Plaintiff moved for a temporary restraining order, seeking to bar

 Defendants from retaliating against Plaintiff for filing this civil action or filing prison

 grievances.   Docket No. 28.     Judge Love issued a Report and Recommendation

 recommending that the Court deny the motion. Docket No. 29. Plaintiff objected to

 the Report and Recommendation on December 10, 2020. Docket No. 37.

       Where a party objects within fourteen days of service of the Report and

 Recommendation, the Court reviews the objected-to findings and conclusions of the

 Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the

 Court examines the entire record and makes an independent assessment under the

 law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

 banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

 time to file objections from ten to fourteen days).



                                             1
Case 6:20-cv-00322-JDK-JDL Document 40 Filed 12/29/20 Page 2 of 2 PageID #: 1669




       Here, Plaintiff’s objections fail to address the shortcomings in his motion cited

 in the Report and Recommendation—specifically, Plaintiff’s failure to address any of

 the four prerequisites for a preliminary injunction or temporary restraining order.

 Accordingly, the Court has determined that the Report and Recommendation is

 correct, and the objections are without merit.

       The Court therefore OVERRULES Plaintiff’s objections (Docket No. 37) and

 ADOPTS the Report and Recommendation of the Magistrate Judge (Docket No. 29)

 as the opinion of the District Court. It is further ORDERED that Plaintiff’s motion

 for a temporary restraining order (Docket No. 28) is DENIED.

       So ORDERED and SIGNED this 29th day of December, 2020.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE




                                           2
